AO 24:')D (Rev" 02118)   Judgment in a Criminal Case for Revocations
                          Sheet I



                                         UNITED STATES DISTRICT COURT
                                                                   District of Montana

            UNITED STATES OF AMERICA 	                                       AMENDED Judgment in a Criminal
                       v. 	                                                  Case
                                                                             (For Revocation of Probation or Supervised Release)
               KORDEll KYLE BIG KNIFE 

                                                                                         CR 17-79-GF-BMM-Ql 

                                                                             Case No, 17026-046
                                                                             ~~OJulagay
                                                                             -"~-"--"~-"--Defendant's AtiorntY"~'-"~-"--"-                ­
  THE DEFENDANT: 

  !I   admitted guilt to violation of condition(s)          _ _ _ _ _ _ _ _ _ _ _ _ ofthe term of supervision 

  It   was found in violation of condition(s) count(,)~and3_______                       after denial of guilt. 

  The defendant is adjudicated guilty of these violations: 



  Violation Number                Nature ofVrolati9n                                                                  Violation Ended 

  1 (Special condition)            Failure to abide by RRC rules/regulations                                          1210712018 

  2 (Special condition)              Unauthorized contact with victim                                                 1112112018
  3 (Special condition)              Unauthorized contact wilh victim                                                 1210712018


         The defendant is sentenced as provided in pages 2 through __ 5 __ ofthis judgment The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984,
  o    The defendant has not violated condition(s) 	                            and is discharged as to such violation(s) condition,

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
  change of name, residence, or mai1i9g address until aU fines. restitution, costs, and ~ial assessments imPosed by this judgment are
  fully paid, ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
  economiC C1fcumstances,

  Last Four Digits of Defendant'. Soc. Sec. No.: 8786                    •    0110812019
                                                                                                  n~fp.   rot Imposition of Judgment
  Defendant's Year of Birth:              1994                                 ~:."! ~
                                                                                  '(~I'~,
                                                                                         ,,/~,/
                                                                                             ,;C.{ it-_
                                                                                                          .
                                                                              ~.-~-      ~.-        -----,--,--,--,,--,--,-­
  City and State of Defendant's Residence:                                                                 Signature of Judge
 ~ro~ing, M~ ___,_ _,__,___,_ _,_____
                                                                              Brian Morris, United States District Judge
                                                                                                      Name and Title of Judge

                                                                         •    0111012019
                                                                                                                  Date
AO 245D (Rev. 02,;'18)   Judgment in a Criminal Case fur Rev(}Cati')ns
                         Sheet 2 Irnpnsonment


DEFENDANT: KORDEll KYLE BIG KNIFE
CASE NUMBER: CR 17-79-GF-BMM-Ol


                                                                  IMPRISO:SMENT

            The defendant is hereby committed to the custody of the Federal Bureau ofP,;",ns to be imprisoned for a total
term of:

4 months.



     o     The court makes the following recommendations to the Bureau of Prisons:




     lif   The defendant is remanded to the custody of the United States Marshal.

     o     The defendant shall surrender to the United States Marshal for this district:
           o    at                                   0 a.m.         o    p.m.    on
           o    as notified by the United States Marshal.

     o     The defendant shall surrender for service ofsentence at the institution designated by the Bureau of Prisons:
           o    before 2 p.m. on ~.~ _'~ _ _ _' .._'~_'_ .
           o    as notified by the United States MarshaL
           o    as notified by the Probation or Pretrial Services Office.

                                                                         RETUR'\I'

I have executed this judgment as follows:




           Defendant delivered on                                                        to

at   ._ ~. __._ ~.~._ .. ___ ...~.. with a certified copy oflms judgment.




                                                                                                 UNITED STATES MARSH.'\L


                                                                                By _.~_._._. __._._..__ .~.~._.~._ ._.__ .~~ __
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 2450 (ReY. 02/18)   Judgment in a Criminal Case for ReYQCatioos
                       Sheet 3 ~ Supervi~d Relea~


DEFENDANT: KORDEll KYLE BIG KNIFE
CASE NUMBER: CR 17-79-GF-BMM-Ol
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you       win be on supervised release for a term of:
 20 months.




                                                      MANDATORY CONDITIONS
1. 	   You must not commit another federal, state or local crime.
2. 	   You must not unlawfully possess a controlled substance.
3. 	   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                o    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check ifapplicabJe)
4. 	    0 You must make restitution in accordance with IS U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (cheek if applicable)
5.     ri 	 Y ou must cooperate in the collection of DNA as directe-d by the probation officer, (check if applicable)
6. 	    0 You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as. directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplic(~bie)
7.      0 	 You must participate in an approved program for domestic violence. (check fj'applicable)


You must comply with the standard conditions thal have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 0211 8) 	   Judgment in a Criminal Case for Revocation'>
                          Sheet 3A ~ S.upervised Release


DEFENDANT: KORDEll KYLE BIG KNIFE
CASE NUMBER: CR 17-79-GF-BMM-Q1

                                             STANDARD CONDITIONS OF StiPERVISIO:,,/
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition,

I. 	 You must repurt to the probation office in the federal j umcial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2. 	 After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. 	 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4. 	 You must answer truthfully the questions asked by your probation officer.
). 	 You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances) you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6. 	 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. 	 You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless the probation officer excuses you
      from doing so. If you do not have full·time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or an)~hing about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation offieer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours ofbacoming aware of a change or expected change.
8. 	 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9. 	 If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. 	 You must not own, possess, or have access to a firearm. anununltion, destructive device~ or dangerous wcapon (Le., anything
      that was designed, or was modified for, the specific purpuse of causing bodily injury or death to another person such as
      nunchakus or tasers).
11. 	 You must not act or make any agreement with a law enforcement agency to aet as a conti dential human source or infonnant
      without first getting the permission ofthe court.
12. 	 If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13. 	 You must follow the instructions of the probation officer related to the conditions of supervision.


ti.s. Probation Office tise Only
A U.S. probation officer has instructed me on the conditions specified by the coun and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ojProbation and
Supf!nJised Release Conditions, available at: www uscourts.gov.

Defendant'S Signature
 AO 245D (Rev. 02118) 	   Judgment ina Criminal Case for R¢'.·ocatlofiS 

                          Sheet 3D~ Supervised Release 



 DEFENDANT: KORDElL KYLE BIG KNIFE 

 CASE NUMBER: CR 17-79·GF·BMM-01 


                                                SPECIAL CONDITIONS OF SUPERVISION


1. The defendant shall submit his person, residence, place of employment, vehicles, and papers, to a search, wilh or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

2, The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Office, untillhe defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

S. The defendant shall participate in a program for mental hearth treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

4. The defendant shall comply wah Violent Offender Registration requirements for convicted offenders in any state in
which the defendant resides,

5. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

6. The defendant shall participate in substance abuse testing to include not more than 104 urinalysis tests, not more than
104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

7. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

8, The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

9, The defendant shall have no contact with victim(s) in the instant offense without the express consent of the United
States Probation Office.
